         Case 3:21-cv-00453-MPS Document 38 Filed 07/27/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



                                               :
 THOMAS SENTEMENTES,                           :
     Plaintiff,                                :         CASE NO. 3:21-cv-453 (MPS)
                                               :
         v.                                    :
                                               :
 NED LAMONT,                                   :
      Defendant.                               :         JULY 27, 2021
                                               :
_____________________________________________________________________________



                                             ORDER

       Plaintiff Thomas Sentementes, has filed two motions seeking entry of default against

defendant Pasqualina Bastone for failure to plead. The first motion [ECF No. 32] is

GRANTED and the second [ECF No. 33] is DENIED as moot. The Clerk is directed to enter

the default of defendant Bastone. The plaintiff shall serve a copy of this order on Pasqualina

Bastone, return receipt requested, and he shall file proof of such service to the docket.

       The plaintiff has also filed a motion for entry of default judgment against defendant

Bastone. Federal Rule of Civil Procedure 55 sets forth a two-step process for obtaining a default

judgment. First, the plaintiff must obtain a default under Rule 55(a). Once default has entered,

the plaintiff may seek a default judgment under Rule 55(b). Priestly v. Headminder, Inc., 647

F.3d 497, 505 (2d Cir. 2011). The plaintiff filed his motion for entry of default judgment over a

week before he filed the motions for entry of default considered above. Thus, his motion for

entry of default judgment [ECF No. 30] is DENIED as prematurely filed. See American
         Case 3:21-cv-00453-MPS Document 38 Filed 07/27/21 Page 2 of 2




Alliance Ins. Co., Ltd. v. Eagle Ins. Co., 92 F.3d 57, 59 (2d Cir. 1996) (entry of default judgment

procedurally flawed by lack of first obtaining entry of default); Transatlantic Auto Grp., Inc. v.

Unitrans-Pra Co., 2011 WL 4543877, at *18 (E.D.N.Y. Sept. 9. 2011) (denying motion for

default judgment for failure to comply with two-part process), report and recommendation

adopted by 2011 WL 4543838 (E.D.N.Y. Sept. 29, 2011).

       Finally, the plaintiff has filed a motion seeking an order that defendant John Wanat’s

attorney send him copies of all filings by regular mail. As the Court already has granted the

plaintiff’s motion to compel and reminded counsel of his obligation to send copies to the plaintiff

by regular mail, his motion [ECF No. 31] is DENIED as moot.

       SO ORDERED this 27th day of July 2021 at Hartford, Connecticut.

                                                             /s/
                                              Michael P. Shea
                                              United States District Judge




                                                 2
